Citation Nr: 1500664	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-48 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the Appellant's discharge from service constitutes a bar to the award of VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Appellant served on active duty from September 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2010, the Appellant testified at an RO formal hearing, and in August 2013, the Appellant testified at a Central Office hearing before the undersigned Veterans Law Judge.  Transcripts of those proceedings are associated with the Appellant's claims file.

In March 2014, the Board remanded the case, directing the RO to obtain the Appellant's complete service personnel records.  Given the addition of these relevant service records to the claims file, the Appellant's claim, which was previously characterized as a claim to reopen (based on the Board's previous denial of the claim in August 2005), will be reconsidered as an initial claim and has been recharacterized to reflect the Board's de novo review.  See 38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran's representative asserts that further development is required before the claim may be adjudicated.  Specifically, the representative asserts that further efforts should be made to obtain legible copies of the portion of the Appellant's service personnel records that are illegible (although these copies were noted to be the best available); to obtain the Veteran's service performance evaluations, which are not of record (although, per the Board's remand directives, a complete copy of the Veteran's service personnel records has been obtained); and to obtain transcripts of the Appellant's two court martials, which could illuminate the reasons for the Appellant's misconduct.  

In order to ensure due process, the case is REMANDED for the following action:

1.  With regard to the 16 pages of the Appellant's service personnel records that are illegible, the RO must request more legible copies, if available, or if unavailable, make a specific finding that more legible copies of the documents do not exist, and so inform the Appellant.

2.  With regard to the lack of any performance evaluations contained in the Appellant's service personnel records, the RO must request any outstanding service personnel records from any other possible repositories of these records, or if all available records have been obtained, make a specific finding that all available service personnel records have been associated with the claims file, and so inform the Appellant.

3.  With regard to the lack of transcripts of the Appellant's two court martials (the special court martial, which convened in August 1963, and the general court martial, which convened in October 1964), the RO must request these documents from the appropriate repository.  If the transcripts cannot be associated with the Appellant's claims file, detail all requests made for the records, as well as the corresponding responses, and make a specific finding that such records either do not exist or that further attempts to request them would be futile.  Then, inform the Veteran of the unavailability of these records.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




